                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


CECELIA KORNFEIND,                    )
                                      )
                           Plaintiff, )
                                      )
      vs.                             )                Case No. 18 C 3663
                                      )
TARGET CORP.,                         )
                                      )
                           Defendant. )


                       MEMORANDUM OPINION AND ORDER

MATTHEW F. KENNELLY, District Judge:

      Cecilia Kornfeind sued Target Corporation in Illinois state court, asserting a claim

of negligence in connection with a slip and fall at a Target store. Target removed the

case to federal court based on diversity of citizenship. Target has moved for summary

judgement. For the reasons stated below, the Court denies Target's motion.

                                         Facts

      The Court takes the following facts from the parties' summary judgment

submissions.

      Kornfeind went to the Target store located at 4466 N. Broadway in Chicago on

Sunday, March 13, 2016 with a group of people from her real estate class to study for a

test. She arrived around 4:00 p.m. and studied at the Starbucks inside of the Target

store for about two hours. When the study session finished around 6:00 p.m., Kornfeind

became hungry and decided to go to the stores' Food Avenue to get something to eat

with another person from her class named Valerie. Target's Food Avenue sells food
items like pizza, hot dogs, and popcorn. It is a "very high traffic portion of the store."

Kornfeind stood in line there for about 10 minutes and says she was able to see the

area where she eventually slipped. She does not recall seeing anyone drop anything

on the floor. After placing her food order and asking for a cup for water, Kornfeind

walked toward the soda machines and slipped and fell on a substance. She noticed

that the substance was oily or greasy and three to four steps away from the food

counter. The fall occurred on the tile floor directly in front of one of two mats that had

been placed in front of the soda machines.

       Several Target employees came to Kornfeind's aid. Victor Garduno arrived first

after being called by a cashier; he paged Megan O'Connell, who then paged Jessica

Medina. Medina completed an incident report. Dwayne Aponte, a Target "protection

specialist," witnessed the incident via live surveillance.

       Target has a policy that requires every employee to inspect and clean the floor

within her assigned area of the store. Garduno was one of the employees responsible

for periodically checking the front end of the store, where the Food Avenue is located, to

make sure there are no dangerous conditions like spills. He described his routine for

inspecting the floor as "briefly walking over." Garduno and O'Connell stated that the

Food Avenue area was inspected within three to seven minutes before the fall and that

no substance was observed on the floor at that time. Medina also stated that a walk-

through is done by a Target employee every five minutes. Target witnesses testified

that on this particular day, no Target employees were aware of the existence of the

alleged substance, they received no complaints about the presence of any substance

on the floor, and they were unaware of any prior incidents or complaints involving the



                                              2
area of Kornfeind's fall. Finally, Kornfeind does not recall the mats on the floor having

any rips or tears.

                                        Discussion

       Summary judgment is appropriate if "the pleadings, the discovery and disclosure

materials on file, and any affidavits show that there is no genuine issue as to any

material fact and that the movant is entitled to judgment as a matter of law." Fed. R.

Civ. P. 56(c). In considering a motion for summary judgment, the Court views the

record in the light most favorable to the non-moving party and draw reasonable

inferences in that party's favor. Anderson v. Liberty Lobby, 477 U.S. 242, 248 (1986);

Lesch v. Crown Cork & Seal Co., 282 F.3d 467, 471 (7th Cir. 2002). A genuine issue of

triable fact exists only if "the evidence is such that a reasonable jury could return a

verdict for the nonmoving party." Anderson, 477 U.S. at 248.

       To recover on a claim of negligence under Illinois law, the plaintiff must establish

the existence of a duty owed by the defendant, a breach of that duty, and an injury

proximately caused by the breach. See, e.g., Pavlik v. Wal–Mart Stores, Inc., 323 Ill.

App. 3d 1060, 1063, 753 N.E.2d 1007, 1010 (2001). Illinois law imposes upon

businesses a duty to maintain their premises in a reasonably safe condition to avoid

injuring their invitees. Reid v. Kohl's Dept. Stores, Inc., 545 F.3d 479, 481 (7th Cir.

2008). Target does not dispute this, instead it argues that Kornfeind cannot

demonstrate that it breached its duty. Under Illinois law:

       [a] business owner breaches it duty to an invitee who slips on a foreign
       substance if (1) the substance was placed there by the negligence of the
       proprietor or (2) its servant knew of its presence, or (3) the substance was
       there a sufficient length of time so that, in the exercise of ordinary care, its
       presence should have been discovered, i.e. the proprietor had
       constructive notice of the substance.

                                              3
Pavlik, 323 Ill. App. 3d at 1063, 753 N.E.2d at 1010 (internal quotation marks and

brackets omitted). When a plaintiff alleges constructive knowledge, the amount of time

that the substance was on the floor is "of critical importance." Reid, 545 F.3d at 481

(internal quotation marks omitted). "Absent any evidence demonstrating the length of

time that the substance was on the floor, a plaintiff cannot establish constructive

knowledge." Id. at 482.

       Kornfeind contends that the evidence would allow a reasonable jury to infer that

Target negligently caused the spill, had actual or constructive notice of the spill, or

voluntarily assumed a duty to remedy all spills generated from the soda machines.

Target disputes each contention. The Court addresses each point in turn.

1.     Creation of the condition

       To establish that a business created a dangerous condition, "Illinois courts have

required the plaintiff to (1) show that the foreign substance was related to the

defendant's business and (2) offer some further evidence, direct or circumstantial,

however slight, such as the location of the substance or the business practices of the

defendant, from which it could be inferred that it was more likely that defendant or his

servants, rather than a customer, dropped the substance on the premises." Dvorak v.

Target Corp., No. 16 C 8773, 2019 WL 2241872, at *5 (N.D. Ill. May 21, 2019).

       Kornfeind has presented evidence that would permit a reasonable jury to find that

the alleged substance was related to Target's business: she says it was an oily

substance, and it was in an area where Target sells greasy food (pizza, hot dogs,

popcorn) and/or cooks with grease. But she has not offered evidence that would permit

a reasonable inference that it is more likely that Target personnel, rather than a

                                              4
customer, dropped the substance. Kornfeind argues that because the oily substance

was a few steps from the food counter, a reasonable juror could find that it was placed

there by Target employees. But there is no evidence that would permit a reasonable

jury to find this is more likely than a scenario in which a customer dropped food or

grease while walking away from the counter; indeed, that is the more likely scenario. In

Dvorak, the court focused on the sequence of video-recorded events before the

plaintiff's fall, which suggested that a Target employee dropped the object that caused

the spill. Dvorak, 2019 WL 2241872, at *5. There is no similar evidence here.

Kornfeind cannot succeed on a creation-of-the-condition theory.

2.     Actual notice

       To survive summary judgment on a theory of actual notice, Kornfeind must

present evidence that would permit a reasonable jury to find that Target employees

actually knew of the existence of the substance prior to the fall. First, Kornfeind

questions whether O'Connell and Garduno's testified truthfully when they denied seeing

the alleged spill before Kornfeind's fall. But a plaintiff with the burden of persuasion

cannot sustain its burden of proof "just by putting the defendant on the stand and asking

the jury to disbelieve him." J.D. Edwards & Co. v. Podany, 168 F.3d 1020, 1025 (7th

Cir. 1999).

       Kornfeind also argues that because Aponte stated that he saw the incident from

the podium via live surveillance, he would be able to testify at trial what happened in the

10-20 minutes leading up to the incident. Via this and related arguments, Kornfeind

essentially argues that O'Connell, Garduno and Aponte should have been on notice that

there was a spill because they were inspecting or observing the area prior to the event.



                                             5
This essentially amounts to an attempt to hold Target liable as the "insurer of the

premises," which is a higher standard than Illinois law imposes. See Hurtado v. Costco

Wholesale Corp., 2016 IL App (1st) 161038-U, ¶ 23, 2016 WL 7016861, at *4. Illinois

courts "firmly adhere to the rule that a storekeeper is not the insurer of his customer's

safety. Liability must be founded on fault, and where [. . .] there is no evidence, direct or

inferential, of negligence by defendants in the maintenance of the store premises,

liability may not be imposed." Olinger v. Great Atlantic & Pacific Tea Co., 21 Ill. 2d 469,

474, 173 N.E.2d 443 (1961). Kornfeind has pointed to no evidence that Target received

any complaints about the substance or that would otherwise support a finding that it

knew about the substance on the floor before her fall.

3.     Constructive notice

       Constructive notice can be established "by either presenting evidence that (1) the

dangerous condition existed for a sufficient amount of time so that it would have been

discovered by the exercise of ordinary care, or (2) the dangerous condition was part of a

pattern of conduct or a recurring incident." Zuppardi v. Wal-Mart Stores, Inc., 770 F.3d

644, 651 (7th Cir. 2014). A business owner's liability based on constructive notice of a

foreign substance depends upon the length of time that substance has been present.

Torrez v. TGI Friday's, Inc., 509 F.3d 808, 811 (7th Cir. 2007). "Of critical importance is

whether the substance that caused the accident was there a length of time so that in the

exercise of ordinary care its presence should have been discovered." Id. But there is

no bright-line rule concerning how much time is sufficient to permit a finding of

constructive notice. Reid, 545 F.3d at 483; Peterson v. Wal–Mart Stores, Inc., 241 F.3d

603, 605 (7th Cir. 2001). Rather, Illinois courts have adopted a case-by-case approach



                                             6
that involves consideration of the length of time the spill existed and the surrounding

circumstances. Reid, 545 F.3d at 483. Relevant surrounding circumstances can

include the area where the spill occurred, the time it occurred, the visibility of the spill,

the store's policies on patrolling its aisles for spills, and so on. Darmo v. Target Corp.,

No. 14 C 4827, 2016 WL 1161282, at *7 (N.D. Ill. Mar. 23, 2016), vacated in part on

reconsideration, 2016 WL 5871486 (N.D. Ill. Oct. 7, 2016).

       Kornfeind relies on, among other cases, Peterson, in which the Seventh Circuit

reversed a grant of summary judgment. There the plaintiff testified that he had been in

an aisle for about ten minutes before he slipped on lotion that appeared to come from a

broken product. Peterson, 241 F.3d at 604. The defendant presented evidence that

employees patrol each aisle for spills constantly; two employees testified that they had

walked down the aisle just minutes earlier and saw no sign of spillage. Because "there

was no basis in the record for estimating how much earlier the spill might have

occurred," the court concluded that ten minutes was the outside time limit for the

constructive notice inquiry. Id. The lower court granted summary judgment, holding

that under Illinois law "ten minutes are too few to give a store owner constructive notice

of a hidden danger on the premises." Id. The Seventh Circuit reversed, concluding that

there is no per se rule that ten minutes is insufficient to establish constructive notice;

rather, it depends on the circumstances. Id. at 605. Circumstances to be considered in

relation to the length in time the spill was likely present include the business's internal

procedures for monitoring spills and the customer traffic. "Where customer traffic is

heavy and the probability of a slip and fall [is] therefore high [. . .], frequent and careful

patrolling" may be necessary. Id. The court determined that in light of plaintiff's



                                               7
testimony that he had been standing in that aisle for ten minutes before he fell the

testimony that employees constantly patrolled the store for spills, a jury reasonably

could conclude that the employees were careless in not noticing the spilled lotion. Id.

       In support of its motion, Target cites Reid, among other cases. In that case, the

plaintiff was walking from one section of the store to another when he slipped on a

spilled milkshake. Reid, 545 F.3d at 480. The store manager testified that she had

walked through that area no more than ten minutes before the fall and had not seen the

spill. Because the plaintiff failed to offer evidence to support a contention that the spill

had been on the ground for longer than ten minutes, the court accepted ten minutes as

the outside time limit that the spill could have been present. Id. at 481. But in affirming

the district court's grant of summary judgment, the Seventh Circuit emphasized the

need to examine the circumstances of the particular case, and it relied on

uncontradicted evidence that "the store was almost empty" (not to mention that the slip

and fall took place in a clothing department of the store), concluding that under the

circumstances, "ten minutes was not enough to give [the defendant] constructive notice

of the spill." Id.

       Here the length of time the substance was on the store's floor is genuinely

disputed. Kornfeind contends the substance had to have been on the floor for at least

ten minutes before she slipped and fell, basing this on her testimony that she was in line

at the Food Avenue for approximately ten minutes, was able to see part of the area

where she eventually slipped and fell, and did not see anyone drop or spill anything

onto the floor. Target contends the substance could not have been on the floor for

longer than three to seven minutes. It supports this position with Medina's statement



                                              8
that a walk-through is done every five minutes and O'Connell's statement that she

and/or Garduno had gone through the area within three to seven minutes before the fall

and saw no spills. But given Kornfeind's testimony that she, too, had seen the area

during that period and saw nothing being dropped or spilled, Target's evidence cannot

be considered to be undisputed; a reasonable jury could find that O'Connell and

Garduno missed the alleged spill (particularly given Garduno's testimony regarding the

arguably cursory way he "inspected" the area). "[W]here there is no direct evidence as

to how long a foreign substance has been on the floor, the inquiry becomes one for the

fact finder at trial." Perrin v. Dillard's, Inc., No. 17-cv-201, 2018 WL 3067844, at *1

(S.D. Ill. June 21, 2018).

       In short, a reasonable jury could find that the substance on which Kornfeind says

she slipped had been on the floor more than ten minutes before her mishap. And the

fall occurred in a high-traffic area where food items were being sold for consumption,

arguably making it predictable that there would be spills. For these reasons, this case is

not like Reid in the current summary judgment posture. This is so even if one takes into

account Target's arguments that the spill is claimed to have been small in size and thus

not that easy to detect. That is certainly a factor that Target can argue at trial, but it

does not (alone or together with the other evidence it cites) entitle Target to summary

judgment.

       In sum, the Court concludes that a reasonable jury could find that Target had

constructive notice of a foreign substance on the floor that caused Kornfeind's fall and

therefore breached its duty of car.




                                              9
4.     Voluntary undertaking

       Kornfeind also contends that by placing mats in front of the soda machines in the

Food Avenue area of the store, Target voluntarily assumed a duty to catch all spills that

could have originated from those machines. The Court will address this point for the

sake of completeness.

       Whether or not a duty of care exists is a question of law to be determined
       by the court. Where the record presents only a question of law, a trial
       court may properly grant summary judgment. [. . .] Our supreme court has
       implicitly adopted section 324A [of the Restatement (Second) of Torts].
       However, the duty of care to be imposed on the defendant is limited to the
       extent of its undertaking.

Robertson v. J.C. Penney Co., 251 Ill. App. 3d 523, 526, 623 N.E.2d 364, 366 (1993)

(emphasis added; citations omitted). In Robertson, the court, affirming the trial court's

grant of summary judgment, concluded that J.C. Penney did not assume a duty to

remove all water tracked into its store by placing two mats near its outside entrance. Id.

       In this case, there is no basis for a determination that any duty on the part of

Target extended beyond maintaining with reasonable care the mats it installed. And

there is no evidence that the mats were defective in any way or that it failed to maintain

them with reasonable care. In fact, Kornfeind testified that she did not notice any rips or

tears in the mats, and there is no evidence to the contrary. That aside, there is no

evidence that would permit a reasonable jury to find that Kornfeind slipped and fell due

to a spill that came from the soda machines; indeed, Kornfeind stated that she slipped

and fell on what she believed was an oily substance. Thus no evidence would support

a finding that any failure by Target to maintain the mats with reasonable care caused or

contributed to Kornfeind's injury.




                                            10
                                        Conclusion

       For the reasons stated above, the Court denies Target's motion for summary

judgment [dkt. no. 26]. The case is set for a status hearing on November 18, 2019 at

9:30 a.m. to set a trial date and discuss the possibility of settlement.

Date: November 12, 2019

                                                  ________________________________
                                                       MATTHEW F. KENNELLY
                                                       United States District Judge




                                             11
